By the Court.

The endorser is not chargeable upon his endorse*378ment unless the holder can show a demand regularly made on the promiser on the day the note falls due, or due diligence to make such demand. — Where a note is payable in a certain number of days from, the date or from the day of the date, the day of the date is to be excluded in the computation. In the case at bar, the note was made payable in sixty days, without adding, as is customary, from the date. But the intention is apparant; and the Court will supply the omission. The meaning must be the same as in sixty days from the date; otherwise a note payable in one day would be payable immediately, which would be an absurdity. No action lies against the endorser, until after the demand made on the day of the maturity of the note. In this case the demand was made on the day preceding, and not on the day fixed by the parties for the payment. Let the plaintiff be called.

Plaintiff non <uit.